           Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 1 of 21



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

MICHAEL ALETUM
Plaintiff
                                                         Civil Action No. ELH-19-1972
       v.

KUEHNE + NAGEL COMPANY
Defendant.


                                  MEMORANDUM OPINION

       The self-represented plaintiff, Michael Aletum, has filed an employment discrimination

action against defendant “Kuehne + Nagel Company” (“Kuehne”)1 under the Americans with

Disabilities Act of 1990 (“ADA”), as amended, 42 U.S.C. § 12101 et seq. ECF 8 (the “Amended

Complaint”).2 Plaintiff, who is deaf, alleges that Kuehne asked him “illegal questions” during a

job interview and declined to hire him because of his disability. Id. at 6; see ECF 1 at 1-2.

       Now pending is Kuehne’s “Motion to Dismiss the First Amended Complaint,” pursuant

to Fed. R. Civ. P. 12(b)(5) and 12(b)(6). ECF 14. The motion is supported by a memorandum of

law (ECF 14-1) (collectively, the “Motion) and one exhibit. ECF 14-2. Mr. Aletum opposes the

Motion. ECF 24 (the “Opposition”). Five exhibits are appended to the Opposition. ECF 24-1 to

ECF 24-5. Defendant has replied. ECF 27.

       The Motion is fully briefed, and no hearing is necessary to resolve it. See Local Rule

105.6. For the reasons that follow, I shall grant the Motion.



       1
          In his suit, plaintiff identifies defendant as “Kuehne + Nagel Company.” ECF 8 at 1.
However, defendant refers to itself as “Kuehne + Nagel Inc.” ECF 14. The Clerk shall be
directed to correct the name of the defendant on the docket.
       2
       The initial suit is docketed at ECF 1. It was subsequently amended. See ECF 8.
However, ECF 8 is titled “Complaint,” not Amended Complaint or First Amended Complaint.
           Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 2 of 21



                           I.   Factual and Procedural Background3

       Plaintiff, a resident of Takoma Park, Maryland, is “totally hearing Impaired or Deaf” and

communicates using American Sign Language. ECF 1 at 1. Kuehne is “one of the world’s

leading logistics companies,” with more than 80,000 employees in over one hundred countries.

About Us, KUEHNE + NAGEL, https://www.kn-portal.com/about_us/about_us/ (last accessed Apr.

14, 2020).

       On June 4, 2019, plaintiff filed suit in the U.S. District Court for the District of Columbia.

ECF 1. By Order of June 12, 2019, Judge James Boasberg found that venue was improper

because plaintiff is a resident of Maryland and plaintiff listed a Maryland address for Kuehne.

ECF 4. Therefore, Judge Boasberg transferred the case to the District of Maryland, pursuant to

28 U.S.C. § 1406(a). Id.

       By Order of August 26, 2019, I directed plaintiff to amend his complaint to comply with

Fed. R. Civ. P. 8(a). ECF 7. In particular, I instructed that the complaint “must include the dates

of the alleged events, identify the individual(s) with whom he communicated, and provide facts

to support his claim that the interview was conducted in an unlawful, discriminatory manner.”

Id. at 2. The Court cautioned that “failure to adequately supplement the Complaint will result in

dismissal of the Complaint without prejudice and without further notice.” Id. Plaintiff filed the

Amended Complaint on September 23, 2019. ECF 8.

       Mr. Aletum alleges that he interviewed for a management position with Kuehne on July

13, 2018. ECF 8 at 6. The interview was conducted over the phone through “Purple Relay


       3
          At this juncture, I shall assume the truth of the allegations in the suit and draw all
reasonable inference in plaintiff’s favor. See Fed. R. Civ. P. 12(b)(1); see, e.g., Fusaro v. Cogan,
930 F.3d 241, 248 (4th Cir. 2019). In addition, as discussed, infra, the Court “may take judicial
notice of ‘matters of public record’ and other information that, under Federal Rule of Evidence
201, constitute ‘adjudicative facts.’” Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500,
508 (4th Cir. 2015).
                                                 2
            Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 3 of 21



Service” (“Purple”) id., a service that enables deaf and hearing-impaired persons to communicate

in   sign    language    with   voice   telephone     users.     See   What     is   VRS?    PURPLE,

https://signlanguage.com/vrs/ (last accessed Apr. 14, 2020).

        According to plaintiff, the interview with Kuehne’s general manager lasted “less than 10

minutes.” ECF 8 at 6. He also states it was “approximately 4 mins . . . .” Id. at 10. During the

interview, Kuehne’s general manager allegedly asked Mr. Aletum “illegal questions” and “never

interviewed the proper questions related [to the] management position.” Id. a 6. Plaintiff also

claims that the general manager “seemed asking [sic] ‘Disability question?’ or something else.”

Id. Further, plaintiff alleges that the interview “was not sufficient time to question for related job

factors.” Id. at 10.

        Kuehne did not extend a job offer to plaintiff. See ECF 8 at 6. He alleges that he “was

not considered for the management position because the defendant violated the ADA under the

federal law.” Id.

        The docket did not reflect that Mr. Aletum had filed summons with the Clerk. Therefore,

the Court issued an Order on October 11, 2019 (ECF 9), directing plaintiff to file completed

summons with the Clerk and detailing how plaintiff could obtain the name and service address

for Kuehne’s resident agent. Id. at 2. The Court further explained that because Mr. Aletum was

proceeding in forma pauperis, the Court would order the U.S. Marshal to serve defendant on

plaintiff’s behalf. Id. at 1.

        On October 28, 2019, plaintiff wrote to the Court stating that he had only filled out his

name and defendant’s name on the summons. ECF 10. In his view, “the Process Server, Sheriff,

and Clerk have got to do these forms and sign these.” Id. at 1. Mr. Aletum’s letter suggests that




                                                  3
         Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 4 of 21



he was unsure how to complete the forms. He stated, id. at 2: “I don’t know what the process

server fills, signs and defendants are sent by the server/sheriff.”

       Summons were issued to plaintiff the next day (ECF 11), but plaintiff submitted unsigned

forms, which the Clerk returned to him on November 4, 2019. ECF 12. On November 21, 2019,

the Court received correspondence from plaintiff, reiterating that his interview with Kuehne was

only four minutes long. ECF 13 at 1. In addition to his letter, plaintiff submitted a call log from

Purple, dated July 13, 2018, and an email to Mr. Aletum from Amber Gabriel, a Talent

Acquisition Marketing Specialist at Kuehne, dated July 12, 2019. ECF 13 at 4-6.

       On December 23, 2019, defendant moved to dismiss the Amended Complaint for

insufficient service, pursuant to Rule 12(b)(5), and for failure to state a claim under Rule

12(b)(6). ECF 14; ECF 14-1. On the same day, the Court directed plaintiff to submit completed

summons to the Clerk by January 7, 2020, to effect service of process. ECF 16. The Court

stressed that failure to comply with the Order would result in dismissal of the case, without

prejudice. Id. Summons were returned executed as to Kuehne on January 14, 2020. ECF 21.

       The Court issued a Notice to plaintiff on December 26, 2018 (ECF 18), advising of his

right to respond to the Motion and the potential consequences of failing to do so. Plaintiff’s

opposition was due January 15, 2020. See Local Rule 105.2(a). However, the Court did not

receive plaintiff’s opposition to the Motion until February 6, 2020. ECF 24. Defendant replied

on February 19, 2020. ECF 27.




                                                  4
           Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 5 of 21



                                  II.    Standard of Review4

       A defendant may test the legal sufficiency of a complaint by way of a motion to dismiss

under Rule 12(b)(6). Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918 F.3d

312, 317 (4th Cir. 2019); In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley

Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393,

408 (4th Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City

of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an

assertion by a defendant that, even if the facts alleged by a plaintiff are true, the complaint fails

as a matter of law “to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). That rule provides that a complaint must contain a

“short and plain statement of the claim showing that the pleader is entitled to relief.” The

purpose of the rule is to provide the defendants with “fair notice” of the claims and the

“grounds” for entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       To survive a motion under Rule 12(b)(6), a complaint must contain facts sufficient to

“state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see Ashcroft v.

Iqbal, 556 U.S. 662, 684 (2009) (“Our decision in Twombly expounded the pleading standard for

‘all civil actions’ . . . .” (citation omitted)); see also Paradise Wire & Cable, 918 F.3d at 317;

Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). Of course, a plaintiff need not include

“detailed factual allegations” in order to satisfy Rule 8(a)(2).      Twombly, 550 U.S. at 555.

Moreover, federal pleading rules “do not countenance dismissal of a complaint for imperfect

       4
          I discuss only the standard under Fed. R. Civ. P. 12(b)(6), for failure to state claim.
Because plaintiff’s Amended Complaint, even liberally construed, does not state a claim under
the ADA, I need not address defendant’s contentions regarding service of process under Rule
12(b)(5).

                                                 5
         Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 6 of 21



statement of the legal theory supporting the claim asserted.” Johnson v. City of Shelby, Miss.,

574 U.S. 10, 10 (2014) (per curiam).       But, mere “‘naked assertions’ of wrongdoing” are

generally insufficient to state a claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th

Cir. 2009) (citation omitted).

       In other words, the rule demands more than bald accusations or mere speculation.

Twombly, 550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir.

2013). If a complaint provides no more than “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. “[A]n

unadorned, the-defendant-unlawfully-harmed-me accusation” does not state a plausible claim of

relief. Iqbal, 556 U.S. at 678. Rather, to satisfy the minimal requirements of Rule 8(a)(2), the

complaint must set forth “enough factual matter (taken as true) to suggest” a cognizable cause of

action, “even if . . . [the] actual proof of those facts is improbable and . . . recovery is very

remote and unlikely.” Twombly, 550 U.S. at 556 (internal quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, “a court ‘must accept as true all of the factual

allegations contained in the complaint,’ and must ‘draw all reasonable inferences [from those

facts] in favor of the plaintiff.’” Retfalvi v. United States, 930 F.3d 600, 605 (4th Cir. 2019)

(alteration in Retfalvi) (quoting E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d

435, 440 (4th Cir. 2011)); see Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir.

2017); Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However, “a court

is not required to accept legal conclusions drawn from the facts.” Retfalvi, 930 F.3d at 605

(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see Glassman v. Arlington Cty., 628 F.3d

140, 146 (4th Cir. 2010). “A court decides whether [the pleading] standard is met by separating

the legal conclusions from the factual allegations, assuming the truth of only the factual



                                               6
         Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 7 of 21



allegations, and then determining whether those allegations allow the court to reasonably infer”

that the plaintiff is entitled to the legal remedy sought. A Society Without a Name v. Virginia,

655 F.3d 342, 346 (4th. Cir. 2011), cert. denied, 566 U.S. 937 (2012).

       I am mindful that plaintiff is self-represented. Therefore, his pleadings are “liberally

construed” and “held to less stringent standards than [those filed] by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007). “However, liberal construction does not absolve Plaintiff from

pleading a plausible claim.” Bey v. Shapiro Brown & Alt, LLP, 997 F. Supp. 2d 310, 314 (D.

Md. 2014), aff’d, 584 F. App’x 135 (4th Cir. 2014); see also Coulibaly v. J.P. Morgan Chase

Bank, N.A., DKC-10-3517, 2011 WL 3476994, at *6 (D. Md. Aug. 8, 2011) (“[E]ven when pro

se litigants are involved, the court cannot ignore a clear failure to allege facts that support a

viable claim.”), aff’d, 526 F. App’x 255 (4th Cir. 2013).

       Moreover, a federal court may not act as an advocate for a self-represented litigant. See

Brock v. Carroll, 107 F.3d 241, 242-43 (4th Cir. 1996); Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 391 (4th Cir. 1990). Therefore, the court cannot fashion claims for a plaintiff because she is

self-represented. Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985), cert.

denied, 475 U.S. 1088 (1986); see also M.D. v. Sch. Bd. of City of Richmond, 560 F. App’x 199,

203 n.4 (4th Cir. 2014) (rejecting self-represented plaintiff’s argument that district court erred in

failing to consider an Equal Protection claim, because plaintiff failed to allege it in the

complaint).

       As the Fourth Circuit has said: “To do so would not only strain judicial resources by

requiring those courts to explore exhaustively all potential claims of a pro se plaintiff, but would

also transform the district court from its legitimate advisory role to the improper role of an

advocate seeking out the strongest arguments and most successful strategies for a party.”



                                                 7
         Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 8 of 21



Beaudett, 775 F.2d at 1278. What the Fourth Circuit stated in Harris v. Angliker, 955 F.2d 41,

1992 WL 21375, at *1 (4th Cir. 1992) (per curiam) (unpublished), is also apt:

       It is neither unfair nor unreasonable to require a pleader to put his complaint in an
       intelligible, coherent, and manageable form, and his failure to do so may warrant
       dismissal. Corcoran v. Yorty, 347 F.2d 222, 223 (9th Cir.), cert. denied, 382 U.S.
       966, 86 S. Ct. 458, 15 L.Ed.2d 370 (1965); Holsey v. Collins, 90 F.R.D. 122, 128
       (D. Md. 1981). District courts are not required to be mind readers, or to conjure
       questions not squarely presented to them. Beaudett v. City of Hampton, 775 F.2d
       1274, 1278 (4th Cir. 1985), cert. denied, 475 U.S. 1088, 106 S. Ct. 1475, 89
       L.Ed.2d 729 (1986).

       Ordinarily, courts do not “‘resolve contests surrounding the facts, the merits of a claim,

or the applicability of defenses.’” King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016)

(quoting Edwards, 178 F.3d at 243). But, “in the relatively rare circumstances where facts

sufficient to rule on an affirmative defense are alleged in the complaint, the defense may be

reached by a motion to dismiss filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d

458, 464 (4th Cir. 2007) (en banc); accord Pressley v. Tupperware Long Term Disability

Plan, 553 F.3d 334, 336 (4th Cir. 2009). Because Rule 12(b)(6) “is intended [only] to test the

legal adequacy of the complaint,” Richmond, Fredericksburg & Potomac R.R. Co. v. Forst, 4

F.3d 244, 250 (4th Cir. 1993), “[t]his principle only applies . . . if all facts necessary to the

affirmative defense ‘clearly appear[ ] on the face of the complaint.’” Goodman, 494 F.3d at

464 (emphasis in Goodman) (quoting Forst, 4 F.3d at 250).

       “Generally, when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts

are limited to considering the sufficiency of allegations set forth in the complaint and the

‘documents attached or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int’l,

Ltd., 780 F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co., 637 F.3d at

448). Ordinarily, the court “may not consider any documents that are outside of the complaint,

or not expressly incorporated therein[.]” Clatterbuck v. City of Charlottesville, 708 F.3d 549,

                                                8
         Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 9 of 21



557 (4th Cir. 2013), abrogated on other grounds by Reed. v. Town of Gilbert, ___ U.S. ___, 135

S. Ct. 2218 (2015); see Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007).

       But, under limited circumstances, when resolving a Rule 12(b)(6) motion, a court may

consider documents beyond the complaint without converting the motion to dismiss to one for

summary judgment. Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir.

2015). In particular, a court may properly consider documents that are “explicitly incorporated

into the complaint by reference and those attached to the complaint as exhibits.” Goines, 822

F.3d at 166 (citation omitted); see also Six v. Generations Fed. Credit Union, 891 F.3d 508, 512

(4th Cir. 2018); Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014); U.S.

ex rel. Oberg v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014); Am.

Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004), cert. denied,

543 U.S. 979 (2004); Phillips v. LCI Int’l Inc., 190 F.3d 609, 618 (4th Cir. 1999).

       However, “before treating the contents of an attached or incorporated document as true,

the district court should consider the nature of the document and why the plaintiff attached it.”

Goines, 822 F.3d at 167. Of import here, “[w]hen the plaintiff attaches or incorporates a

document upon which his claim is based, or when the complaint otherwise shows that the

plaintiff has adopted the contents of the document, crediting the document over conflicting

allegations in the complaint is proper.”      Id.       Conversely, “where the plaintiff attaches or

incorporates a document for purposes other than the truthfulness of the document, it is

inappropriate to treat the contents of that document as true.” Id.

       A court may also “consider a document submitted by the movant that [is] not attached to

or expressly incorporated in a complaint, so long as the document was integral to the complaint

and there is no dispute about the document’s authenticity.” Id. at 166 (citations omitted); see



                                                    9
        Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 10 of 21



also Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019); Woods v. City of Greensboro, 855 F.3d

639, 642 (4th Cir. 2017), cert. denied, ___ U.S. ___, 138 S. Ct. 558 (2017); Kensington

Volunteer Fire Dep’t v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012). To be “integral,” a

document must be one “that by its ‘very existence, and not the mere information it contains,

gives rise to the legal rights asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows

Point, LLC, 794 F. Supp. 2d 602, 611 (D. Md. 2011) ) (emphasis in original) (citation omitted);

see also Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an exhibit to a pleading is a

part of the pleading for all purposes.”).

       In addition, “a court may properly take judicial notice of ‘matters of public record’ and

other information that, under Federal Rule of Evidence 201, constitute ‘adjudicative facts.’”

Goldfarb, 791 F.3d at 508; see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,

322 (2007); Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 466 (4th Cir. 2011), cert. denied,

565 U.S. 825 (2011); Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

However, under Fed. R. Evid. 201, a court may take judicial notice of adjudicative facts only if

they are “not subject to reasonable dispute,” in that they are “(1) generally known within the

territorial jurisdiction of the trial court or (2) capable of accurate and ready determination by

resort to sources whose accuracy cannot reasonably be questioned.”

       Moreover, in the context of a motion to dismiss, “[a] court may take judicial notice of

docket entries, pleadings and papers in other cases without converting a motion to dismiss into a

motion for summary judgment.” Brown v. Ocwen Loan Servicing, LLC, PJM-14-3454, 2015 WL

5008763, at *1 n.3 (D. Md. Aug. 20, 2015), aff'd, 639 F. App’x. 200 (4th Cir. 2016); see, e.g.,

Anderson v. Fed. Deposit Ins. Corp., 918 F.2d 1139, 1141 n. 1 (4th Cir. 1990) (holding that a

district court may “properly take judicial notice of its own records”); Schultz v. Braga, 290



                                                 10
        Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 11 of 21



F.Supp.2d 637, 651 n. 8 (D.Md.2003) (taking judicial notice of dockets in state proceedings).

However, as with all facts, these documents must be construed in the light most favorable to the

non-movant. See Clatterbuck, 708 F.3d at 557.

       As noted, the Motion is supported by one exhibit. ECF 14-2. The exhibit includes a

declaration of Wanda Pauley, a Kuehne employee, concerning plaintiff’s service of process, id.

at 2-3; an envelope addressed to Kuehne, id. at 5; plaintiff’s Amended Complaint, id. at 8-15; the

email from Ms. Gabriel to Mr. Aletum, id. at 16; and the Court’s Order of August 26, 2019. Id.

at 19-21. Plaintiff submitted five exhibits along with his Opposition. ECF 24-1 to ECF 24-5.

ECF 24-1 is a response to defendant’s Motion as well as a list of “Disability question[s].” ECF

24-2 is a receipt issued by the Clerk, dated February 4, 2020. ECF 24-3 is a copy of the Motion

that has been annotated by plaintiff. ECF 24-4 contains a series of emails between Mr. Aletum

and Ms. Gabriel. Finally, ECF 24-5 contains the call log from Purple.

       In resolving the Motion, I may consider the Affidavit of Ms. Pauley for the limited

purpose of assessing the sufficiency of service of process under Rule 12(b)(5). See Boyd v.

Johnson Food Servs., LLC, No. 3:17-cv-03414-JMC, 2019 WL 1090725, at *3 (D.S.C. Mar. 8,

2020) (“‘When personal jurisdiction is challenged as a result of alleged improper service, a trial

court may consider evidence by affidavit, depositions or live testimony without converting the

proceeding to one for summary judgment.’”) (cleaned up and citation omitted); see also Adams

v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). The Court may take judicial notice of court filings,

such as the Court’s Order of August 6, 2018, plaintiff’s Amended Complaint, and Kuehne’s

Motion. See Brown v. Ocwen Loan Servicing, LLC, PJM-14-3454, 2015 WL 5008763, *1 n.3

(D. Md. Aug. 20, 2015) (observing that a court may take judicial notice of “docket entries,

pleadings and papers”), aff’d, 639 F. App’x 200 (4th Cir. 2016). And, I may consider the call log



                                                11
        Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 12 of 21



from Purple as the contents and length of the phone interview are discussed in the Amended

Complaint, and defendant does not contest the authenticity or accuracy of the document.

       In contrast, I shall not consider the emails between Ms. Gabriel and Mr. Aletum, as these

emails are not referenced in the Amended Complaint, nor are they integral to the suit. Likewise,

although I shall construe pages 1-4 of ECF 24-1 as a continuation of plaintiff’s Opposition, I

shall not consider pages 5-7, which purport to inject new facts into the case that are not included

in the Amended Complaint. See So. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand

at Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013) (“It is well-established that parties cannot

amend their complaints through briefing or oral advocacy.”); Mylan Labs., Inc. v. Akzo, N.V.,

770 F. Supp. 1053, 1068 (D. Md. 1991), aff’d, 2 F.3d 56 (4th Cir. 1993).

                                      III.   Discussion

                                                A.

       The ADA, 42 U.S.C. § 12101 et seq., was enacted “to provide a clear and comprehensive

national mandate for the elimination of discrimination against individuals with disabilities,” id.

§ 12101(b)(1), and “to provide clear, strong, consistent, enforceable standards addressing

discrimination against individuals with disabilities.” Id. § 12101(b)(2). To that end, the statute

“prohibits discrimination against persons with disabilities in three major areas of public life:

employment, under Title I, 42 U.S.C. §§ 12111-12117; public services, under Title II, 42 U.S.C.

§§ 12131-12165; and public accommodations, under Title III, 42 U.S.C. §§ 12182-12189.” A

Helping Hand, LLC v. Baltimore County, 515 F.3d 356, 361 (4th Cir. 2008) (citing Tennessee v.

Lane, 541 U.S. 509, 516-17 (2004)).

       Of relevance here, the ADA prohibits employment discrimination “against a qualified

individual on the basis of disability in regard to job application procedures, the hiring,



                                                12
           Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 13 of 21



advancement, or discharge of employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.” 42 U.S.C. § 12112(a); see Summers v. Altarum Inst.,

Corp., 740 F.3d 325, 328 (4th Cir. 2014) (“The ADA makes it unlawful for covered employers

to ‘discriminate against a qualified individual on the basis of disability.’”).5

       A “qualified individual” is defined in the ADA as a person who, “with or without

reasonable accommodation, can perform the essential functions of the employment position that

such individual holds or desires.” 42 U.S.C. § 12111(8). A disability is defined as: “(A) a

physical or mental impairment that substantially limits one or more major life activities of such

individual; (B) a record of such an impairment; or (C) being regarded as having such an

impairment[.]” Id. § 12102(1); see Gentry v. E. W. Partners Club Mgmt. Co., 816 F.3d 228, 239

(4th Cir. 2016) (quoting 29 C.F.R. § 1630.2(k)(1)). Major life activities include, but are not

limited to, “sleeping, walking, standing, lifting, bending . . . working” and “reproductive

functions.” 42 U.S.C.       § 12102(2)(A)-(B).     An individual with a “a record of such an

impairment,” or who is “regarded as having such an impairment,” will be considered to have a

disability. Id. § 12102(1)(B)-(C).




       5
         “Modeled after Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the
ADA incorporates that statute’s enforcement procedures, id. § 12117(a), including the
requirement that a plaintiff must exhaust [her] administrative remedies by filing a charge with
the EEOC before pursuing a suit in federal court, see id. § 2000e–5(b), (f)(1).” Sydnor v. Fairfax
Cnty., 681 F.3d 591, 593 (4th Cir. 2012). The administrative claims process is “an integral part”
of the enforcement scheme that Congress set out in Title VII. Chacko v. Patuxent Inst., 429 F.3d
505, 510 (4th Cir. 2005). By incorporation, it is also integral to the ADA. See Sydnor, 681 F.3d
at 593. “Allowing [the EEOC] first crack at these cases respects Congress’s intent ‘to use
administrative conciliation as the primary means of handling claims, thereby encouraging
quicker, less formal, and less expensive resolution of disputes.’” Id. (quoting Chris v. Tenet, 221
F.3d 648, 653 (4th Cir. 2000)).



                                                  13
           Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 14 of 21



       Under Title I of the ADA, the term “discriminate” includes “not making reasonable

accommodations to the known physical or mental limitations of an otherwise qualified individual

with a disability . . . unless [the employer] can demonstrate that the accommodation would

impose an undue hardship on the operation of the business of [the employer.]” Id.

§12112(b)(5)(A); see Wilson v. Dollar Gen. Corp., 717 F.3d 337, 344 (4th Cir. 2013).6

Additionally, “discrimination against a qualified individual on the basis of disability” includes

“denying employment opportunities to a job applicant or employee who is an otherwise qualified

individual with a disability.” 42 U.S.C. § 12112(b)(5)(B).

                                                 B.

       At trial, discrimination claims brought under the ADA may be proven through two

avenues of proof. See Rhoads v. FDIC, 257 F.3d 373, 391 (4th Cir. 2001); see also Lewis v.

Gibson, 621 F. App’x 163, 165 (4th Cir. 2015) (per curiam).

       The first avenue involves “‘ordinary principles of proof.’” Burns v. AAF-McQuay, Inc.,

96 F.3d 728, 731 (4th Cir. 1996) (citation omitted), cert. denied, 520 U.S. 1116 (1997). Under

the first avenue, the plaintiff offers “‘direct evidence of a stated purpose to discriminate and/or

indirect evidence of sufficient probative force to reflect a genuine issue of material fact.’”

Rhoads, 257 F.3d at 391 (alteration and citation omitted). A plaintiff who “demonstrates that his

or her disability played a motivating role in the employment decision” is “entitled to relief.”


       6
           The term “reasonable accommodations,” which is derived from the employment
discrimination provisions of Title I of the ADA, is essentially synonymous with the term
“reasonable modifications to rules, policies, or practices, the removal of architectural,
communication, or transportation barriers, or the provision of auxiliary aids and services,” 42
U.S.C. § 12131(2), which is what Title II of the ADA requires a public entity to provide. See,
e.g., Robertson v. Las Animas Cty. Sheriff’s Dep’t, 500 F.3d 1185, 1195 n.8 (10th Cir. 2007)
(“Title II’s use of the term ‘reasonable modifications’ is essentially equivalent to Title I’s use of
the term ‘reasonable accommodation.’”); McGary v. City of Portland, 386 F.3d 1259, 1266 n.3
(9th Cir. 2004) (“Although Title II of the ADA uses the term ‘reasonable modification,’ rather
than ‘reasonable accommodation,’ these terms create identical standards.”).
                                                 14
        Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 15 of 21



Baird v. Rose, 192 F.3d 462, 470 (4th Cir. 1999). “‘What is required is evidence of conduct or

statements that both reflect directly the alleged discriminatory attitude and that bear directly on

the contested employment decision.’” Rhoads, 257 F.3d at 391-92 (quoting Brinkley v. Harbour

Recreation Club, 180 F.3d 598, 607 (4th Cir. 1999)) (internal citation omitted).

       The second avenue of proof available to the plaintiff is to follow the burden-shifting

approach first articulated by the Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973). See Guessous v. Fairview Prop. Inv., LLC, 828 F.3d 208, 216 (4th Cir. 2016)

(discussing the three steps of the McDonnell Douglas framework).            Although McDonnell

Douglas involved a claim of racial discrimination under Title VII, its burden-shifting

methodology has been adapted for use in ADA discrimination cases. See, e.g., Raytheon Co. v.

Hernandez, 540 U.S. 44, 50-52 & n.3 (2003) (applying McDonnell Douglas framework in ADA

employment discrimination case); Reynolds v. Am. Nat. Red Cross, 701 F.3d 143, 150 (4th Cir.

2012) (same); Heiko v. Colombo Savings Bank, F.S.B., 434 F.3d 249, 258 (4th Cir. 2006) (same);

EEOC v. Optimal Sols. & Techs., Inc., 422 F. Supp. 3d 1037, 1042 (D. Md. 2019) (same).

Notably, “the McDonnell Douglas test is inapplicable where the plaintiff presents direct evidence

of discrimination.” Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121 (1985).

       To proceed under the McDonnell Douglas approach, the plaintiff must first establish a

prima facie case of discrimination. Merritt v. Old Dominion Freight Line, Inc., 601 F.3d 289,

294 (4th Cir. 2010); see Abilt v. Cent. Intelligence Agency, 848 F.3d 305, 315 (4th Cir. 2017).

To establish a prima facie case for failure to hire under the ADA, the plaintiff must show that:

“‘(1) he is within the ADA’s protected class; (2) he applied for the [vacant] position in question;

(3) he was qualified for that position; and (4) the defendant[] rejected his application under

circumstances that give rise to an inference of discrimination.’” Wilson v. Dollar Gen. Corp.,



                                                15
        Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 16 of 21



122 F. Supp. 3d 460, 463 (W.D. Va. 2015) (citation omitted); see also EEOC v. Cracker Barrel

Old Country Store, Inc., PX-18-cv-2674, 2020 WL 247305, at *3 (D. Md. Jan. 16, 2020);

Martell v. Sparrows Point Scrap Processing, LLC, 214 F. Supp. 2d 527, 528 (D. Md. 2002).

       If a plaintiff establishes a prima facie case of unlawful discrimination, “a presumption of

illegal discrimination arises, and the burden of production shifts to the employer” to produce

evidence of a legitimate, non-discriminatory reason for its adverse employment action. Hoyle v.

Freightliner, LLC, 650 F.3d 321, 336 (4th Cir. 2011); see Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 142 (2000); Hurst v. District of Columbia, 681 F. App’x 186, 189-90 (4th

Cir. 2017) (per curiam). “If the defendant carries this burden of production, the presumption

raised by the prima facie case is rebutted.” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,

255 (1981). In that circumstance, “the McDonnell Douglas framework—with its presumptions

and burdens—is no longer relevant,” and “simply drops out of the picture.” St. Mary’s Honor

Ctr. v. Hicks, 509 U.S. 502, 510-11 (1993). The plaintiff must then prove, by a preponderance of

evidence, “that the [employer’s] proffered reason was not the true reason for the employment

decision” and that the plaintiff “has been the victim of intentional discrimination.” Burdine, 450

U.S. at 256; see also Reeves, 530 U.S. at 143; St. Mary’s Honor Ctr., 509 U.S. at 516-20; Adams

v. Trs. of Univ. of North Carolina-Wilmington, 640 F.3d 550, 560 (4th Cir. 2011).

       Conversely, if the defendant does not submit evidence of a legitimate basis for its actions,

the factfinder may “infer discriminatory animus because experience has proved that in the

absence of any other explanation it is more likely than not that those actions were bottomed on

impermissible considerations.” Furnco Const. Corp. v. Waters, 438 U.S. 567, 579-80 (1978).

And, if the defendant fails to meet the burden of producing “evidence which, taken as true,

would permit the conclusion that there was a nondiscriminatory reason for the adverse action,”



                                               16
        Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 17 of 21



then “the court must award judgment to the plaintiff as a matter of law.” St. Mary’s Honor Ctr.,

509 U.S. at 509 (emphasis in original). This is because a legal presumption of intentional

discrimination has been established. Id. at 510 n.3; see Burdine, 450 U.S. at 255 n.8 (“[T]he

allocation of burdens and the creation of a presumption by the establishment of a prima facie

case is intended progressively to sharpen the inquiry into the elusive factual question of

intentional discrimination.”).

       As noted, these two approaches establish the common methods by which a plaintiff may

prove intentional employment discrimination at trial. See Burns, 96 F.3d at 731. But, at the

motion to dismiss stage, a plaintiff need not establish a prima facie case of discrimination under

McDonell Douglas. In Swierkiewicz v. Sorema, 534 U.S. 506, 510 (2002), the Supreme Court

explained that the “prima facie case under McDonnell Douglas . . . is an evidentiary standard,

not a pleading requirement.” The Court stated that it had “never indicated that the requirements

for establishing a prima facie case under McDonnell Douglas also apply to the pleading standard

that plaintiffs must satisfy in order to survive a motion to dismiss.” Id. at 511. Thus, the Court

said: “[A]n employment discrimination plaintiff need not plead a prima facie case of

discrimination . . . .” Id. at 515; see also McCleary-Evans v. Md. Dep’t of Transp., 780 F.3d 582,

584 (4th Cir. 2015), cert. denied, ___ U.S. ___, 136 S. Ct. 1162 (2016).

       However, as the Second Circuit has observed, the Supreme Court’s holding in

Swierkiewicz is arguably in tension with the Court’s subsequent rulings in Iqbal, 556 U.S. 662,

and Twombly, 550 U.S. 544. See Littlejohn v. City of New York, 795 F.3d 297, 307 (2d Cir.

2015). On the one hand, “[r]eading Swierkiewicz on its face, it appears to have meant that a Title

VII plaintiff is not required to plead facts supporting even a minimal inference of discriminatory

intent.” Id. at 309. On the other hand, in Twombly, the Court said that a plaintiff must “state a



                                               17
        Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 18 of 21



claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. And, in Iqbal, the Court

clarified that the heightened pleading standard of Twombly is applicable in “‘all civil actions’ . .

. .” Iqbal, 556 U.S. at 684.

       In Woods v. City of Greensboro, 855 F.3d 639, 648 (4th Cir. 2017), the Fourth Circuit

indicated that although a plaintiff “need not plead facts sufficient to establish a prima facie case

of . . . discrimination to survive a motion to dismiss,” the “pleading standard established in Iqbal

and Twombly applies[.]” Thus, the question at the motion to dismiss stage is whether the

plaintiff has stated “a plausible claim for relief . . . .” Ciociola v. Balt. City Bd. of Sch. Comm’rs,

CCB-15-1451, 2016 WL 125597, at *4 (D. Md. Jan. 12, 2016).

                                                  C.

       As noted, defendant moves to dismiss the Amended Complaint under Fed. R. Civ. P.

12(b)(5) for insufficient service of process. ECF 14-1 at 6-8. According to Kuehne, plaintiff

“simply mailed the Summons and Amended Complaint—to no one in particular—at [its] place of

business in Aberdeen, Maryland,” and therefore he has not effected service of process in

accordance with Fed. R. Civ. P. 4 or Maryland Rule 2-124(d). Id. at 8. Further, defendant

contends that the Amended Complaint does not satisfy the “short and plain statement”

requirement of Fed. R. Civ. P. 8. Id. at 9-11. Instead, Kuehne argues that the Amended

Complaint “merely rehashes Plaintiff’s general dissatisfaction with his interview, without

alleging any clear or direct facts that give rise to a reasonable inference that the interview was

conducted in an unlawful, discriminatory manner so as to satisfy Rule 8, Twombly, and this

Court’s Order.” Id. at 9.

       In response, plaintiff characterizes Kuehne’s assertions as “dishonest” and “false.” ECF

24 at 2. Mr. Aletum largely trains his argument on the merits of his case, averring that Kuehne



                                                  18
        Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 19 of 21



turned him down for a job because he is deaf and that he was asked “disability question,

something else, impropriety and inappropriate of interview.” Id. at 5; see generally ECF 24.

With respect to service of process, plaintiff posits that it is the “clerk’s job” and “not [his] job” to

correctly effect service of process. ECF 24-1 at 3. As to the adequacy of the Amended

Complaint, plaintiff tries to supplement his allegations by listing those questions that were

allegedly asked during the interview, labeling them “Disability question[s],” “inappropriate

interview questions,” and “something else questions.” Id. at 5-7.

       To be sure, plaintiff has sufficiently alleged that he has a recognized disability under the

ADA. See 29 C.F.R. § 1630.2(i) (providing that “hearing” is one of the “life activities”

contemplated by the ADA); Cracker Barrel Old Country Store, 2020 WL 247305, at *3

(recognizing that deafness is an ADA-recognized disability); Bryant v. Better Bus. Bureau, 923

F. Supp. 720, 743 (D. Md. 1996) (holding that “hearing loss approaching deafness” is a disability

under the ADA). And, plaintiff adequately alleges that he applied for a vacant job at Kuehne and

did not obtain the position. ECF 8 at 6.

       However, the Amended Complaint does not support the inference that Kuehne denied

plaintiff a job because of his disability. Mere failure to hire is not enough to state an ADA claim;

other facts are necessary to infer impermissible animus. Here, there are not enough facts

Plaintiff’s pleading is conspicuously lean on facts—the “who, what, where, when, and why” of

the case.

       In his Amended Complaint, plaintiff submits, ECF 8 at 6: he had a phone interview on

July 13, 2018, with a “general manager” at Kuehn for a management position; it lasted “less

than 10 minutes”; and he was asked “illegal” as opposed to “proper” questions. Yet, the content




                                                  19
         Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 20 of 21



of the interview, such as the allegedly illegal questions posed to plaintiff during the interview, is

left wholly to the imagination as that information is not included in plaintiff’s pleadings.

        Conclusory adjectives like “illegal” are not a substitute for factual allegations. Whether

Kuehne’s conduct was “illegal”—in this case, whether it violated the ADA—would ultimately

require an answer to two questions: what did Kuehne actually do, and what does the ADA

forbid? Assessing the facts—for example, deciding what Kuehne said to Mr. Aletum or did not

say during the interview—is the province of the fact finder. The Court’s role is to instruct the

fact finder on the ADA, so that the fact finder can apply the law to the facts and render a verdict.

See United States v. Ellis, 121 F.3d 908, 925 (4th Cir. 1997) (describing as “fundamental” our

system of justice in which “it is the court that provides the legal yardstick and the jury that

measures the evidence”) (citing Bollenbach v. United States, 326 U.S. 607 (1946)). Thus, the

Court cannot take plaintiff at his word that Kuehne’s actions were “illegal,” because that

determination is for the fact finder to make at a later stage in the litigation.

        At this juncture, the inquiry is more modest: whether the facts alleged by the plaintiff,

assuming they are true, state a claim for relief. See Iqbal, 55 U.S. at 678 (“To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”) (quoting Twombly, 550 U.S. at 570). Of course, without

factual allegations, that assessment is impossible. A pleading that contains only “bare legal

conclusions” is therefore “insufficient to state a claim” and must be dismissed under Rule

12(b)(6). Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir. 2011); see Iqbal, 55 U.S. at 678

(explaining that neither “labels and conclusions” nor “naked assertion devoid of further factual

enhancement” are sufficient to state a claim) (cleaned up); Twombly, 550 U.S. at 544; Papasan v.

Allain, 478 U.S. 265, 286 (1986).



                                                   20
        Case 1:19-cv-01972-ELH Document 28 Filed 04/23/20 Page 21 of 21



       Because plaintiff’s Amended Complaint offers legal conclusions, where facts are

necessary, it fails to state a claim under the ADA. Notably, I gave Mr. Aletum an opportunity to

amend his complaint in order to remedy this deficiency. Indeed, in the Order of August 8, 26,

2019, I instructed that the amended complaint should “provide facts to support his claim that the

interview was conducted in an unlawful, discriminatory manner.” ECF 7. Plaintiff heeded the

Court’s Order to the extent that he submitted the Amended Complaint. But, he did not provide

enough factual detail to support a claim of discrimination under the ADA.

       Accordingly, I shall dismiss the Complaint, without prejudice.

                                     IV.    Conclusion

       For the foregoing reasons, I shall grant the Motion (ECF 14).         An Order follows,

consistent with this Memorandum Opinion.



Date: April 23, 2020                                _______/s/______________
                                                    Ellen L. Hollander
                                                    United States District Judge




                                               21
